t c summary opinion united_states tax_court darrin f and pamela j ruch suder petitioners v commissioner of internal revenue respondent docket no 3245-06s filed date kevin j sommar for petitioners ronald s collins jr for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case the issues for decision are whether petitioners are entitled to exclude from their gross_income certain proceeds received in settlement of a wrongful termination lawsuit and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 background the parties have stipulated some facts which we incorporate herein when they petitioned this court petitioners resided in pennsylvania in pamela j ruch suder petitioner was hired as a sales representative for adelphia business solutions adelphia in adelphia terminated her employment petitioner filed a wrongful termination lawsuit against adelphia alleging breach of contract violation of pennsylvania wage payment and collection laws and defamation and seeking compensatory and punitive_damages pursuant to a settlement in adelphia paid petitioner dollar_figure from which she paid dollar_figure in attorney’s fees and costs in the general release and settlement agreement petitioner agreed to take full responsibility and liability for the payment of any and all taxes related to the aforementioned payment on their joint federal_income_tax return petitioners excluded the settlement proceeds from gross_income in doing so petitioners did not seek professional tax_advice in the notice_of_deficiency respondent determined that the dollar_figure settlement proceeds were includable in petitioners’ gross_income resulting in an dollar_figure deficiency and that petitioners were liable for a dollar_figure accuracy-related_penalty pursuant to sec_6662 taxability of settlement proceeds discussion pursuant to sec_61 gross_income generally includes income from all sources including settlement payments see eg 348_us_426 as an exception to this general_rule sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness petitioners contend that although petitioner’s wrongful termination lawsuit encompassed nontort claims the settlement proceeds were entirely for defamation because during the settlement negotiations she abandoned the other claims the evidence on this point is inconclusive but even if we were to assume for sake of argument that the settlement proceeds were entirely for the defamation claim petitioners cannot prevail petitioners have stipulated that petitioner did not seek or receive monetary damages for physical injury or sickness in the underlying lawsuit accordingly the settlement proceeds are not excludable under sec_104 see 505_f3d_966 9th cir payment for settlement of defamation claim was not excludable under sec_104 affg tcmemo_2003_339 appearing tacitly to invoke the short-lived decision in 460_f3d_79 d c cir vacated aftr 2d ustc par big_number d c cir petitioners contend that the settlement proceeds were for the loss of human capital consequently they contend petitioner’s award is not income and sec_104 is therefore unconstitutional insofar as it would make the award taxable as income petitioners’ argument is a nonsequitur if the settlement proceeds were not includable in gross_income under sec_61 then the constitutionality of sec_104 would be irrelevant as previously discussed however the settlement proceeds are includable in gross_income under sec_61 in any event petitioners’ contentions as to the unconstitutionality of sec_104 are without merit see 493_f3d_170 d c cir ballmer v commissioner tcmemo_2007_ hawkins v commissioner tcmemo_2007_286 respondent concedes that petitioners may deduct dollar_figure of attorney’s fees and costs paid in in connection with the lawsuit subject_to the 2-percent limitation on itemized_deductions pursuant to sec_67 and alternative_minimum_tax limitations sec_6662 accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things negligence or disregard of rules and regulations or any substantial_understatement_of_income_tax negligence includes failure to make a reasonable attempt to comply with the tax code to exercise ordinary care in preparing a tax_return or to substantiate items properly on a tax_return sec_1_6662-3 income_tax regs the evidence shows that petitioners’ underpayment is attributable to negligence and disregard of rules and regulations moreover even taking into account respondent’s concession petitioners clearly have a substantial_understatement_of_income_tax accordingly respondent has met his burden of production pursuant to sec_7491 the sec_6662 accuracy-related_penalty is inapplicable to the extent the taxpayer has reasonable_cause and acted in good_faith sec_6664 this determination is made considering all relevant facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the taxpayer bears the burden of proving that he or she falls within this exception 116_tc_438 petitioners contend that they reasonably believed that the settlement proceeds were excludable from gross_income consistent with substantial legal authority petitioners did not consult with a professional tax adviser however nor insofar as the record shows did they take any other action to ascertain the correct_tax treatment of the settlement payment moreover in the settlement agreement petitioner agreed to take full responsibility for any_tax liability arising out of the settlement petitioner testified that she believed the settlement payment was nontaxable because she was involved in a lawsuit years and years ago due to a personal injury that was not taxable any such belief as to the nontaxability of a long-ago personal injury payment does not establish reasonable_cause for petitioners’ failure to report the settlement proceeds at issue here petitioners contend that they received no form_1099 with respect to the settlement proceeds the evidence on this point is inconclusive in any event mere failure to receive a form_1099 does not establish reasonable_cause or good_faith goode v commissioner tcmemo_2006_48 we also reject as without merit petitioners’ contention that they had substantial_authority for excluding the settlement proceeds from gross_income the plain language of sec_104 limits the exclusion to damages received on account of personal physical injuries or physical sickness as previously discussed petitioners’ ill-founded arguments as to the unconstitutionality of sec_104 have no bearing on the inclusion of the settlement proceeds in gross_income pursuant to sec_61 we also note that 460_f3d_79 d c cir ultimately vacated by the u s court_of_appeals for the district of columbia circuit had not been issued when petitioners filed their return to reflect the foregoing and respondent’s concession as to the deductibility of attorney’s fees and costs decision will be entered under rule in making this argument petitioners appear to invoke sec_6662 which provides for a reduction of the amount of understatement of income_tax under sec_6662 to the extent the understatement is attributable to the taxpayer’s treatment of an item if there is or was substantial_authority for such treatment
